


Exhibit 10.2






ITRON, INC.
2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD NOTICE
FOR PARTICIPANTS IN FRANCE




Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit
award (the “Award”). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the
Restricted Stock Unit Award Agreement (the “Agreement”), the Itron, Inc. 2010
Stock Incentive Plan (the “U.S. Plan”) and the Rules of the Itron, Inc. 2010
Stock Incentive Plan for the Grant of Restricted Stock Units to Participants in
France (the “French RSU Plan” and together with the U.S. Plan, the “Plan”), all
of which are incorporated into the Award Notice in their entirety.


Participant:
«First_Name» «Last_Name»
Date of Grant:
«Grant Date»
Number of Restricted Stock Units:
«# of Units»
Vesting Schedule:
The Award will vest in full on the second anniversary of the Date of Grant (the
“Vesting Date”), except in certain exceptional circumstances.
Restriction on Sale of Shares:
Any Shares acquired pursuant to the Award cannot be sold prior to the second
anniversary of the Vesting Date or during Closed Periods (as defined in the
Agreement), except in certain exceptional circumstances.



Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement, and the Plan which are
attached to and incorporated into this Award Notice in their entirety.


By accepting this Award Notice and Agreement providing for the terms and
conditions of my grant, I confirm having read and understood the documents
relating to this grant (the Restricted Stock Unit Award Agreement, the U.S.
Plan, the French RSU Plan and the U.S. Plan Prospectus) which were provided to
me in English language. I accept the terms of those documents accordingly.
En acceptant la présente Notice d'Attribution et le Contrat décrivant les termes
et conditions de mon attribution, je confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Contrat d'Attribution d'Actions
Gratuites, le Plan Américain, le Sous-Plan pour la France et le



--------------------------------------------------------------------------------




Prospectus Américain) qui m'ont été communiqués en langue anglaise. J'en accepte
les termes en connaissance de cause.


«First_Name» «Last_Name»
I accept this Award subject to the terms and conditions stated herein.
«Electronically Signed»
 
Attachments:
 
1. Restricted Stock Unit Award Agreement
2. U.S. Plan
3. French RSU Plan
4. U.S. Plan Prospectus
 




2

--------------------------------------------------------------------------------






ITRON, INC.
2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN FRANCE


Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Itron, Inc. (the
“Company”) has granted you a restricted stock unit award (the “Award”) under its
2010 Stock Incentive Plan (the “U.S. Plan”) and the Rules of the Itron, Inc.
2010 Stock Incentive Plan for the Grant of Restricted Stock Units to
Participants in France (the “French RSU Plan” and together with the U.S. Plan,
the “Plan”) for the number of restricted stock units indicated in your Award
Notice. Capitalized terms not expressly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.
The Award is intended to qualify for the specific tax and social security
treatment in France applicable to shares granted for no consideration under
Sections L. 225-197-1 to
L. 225-197-6 of the French Commercial Code, as amended. However, certain events
may affect the qualified status of the Award and the Company does not make any
undertaking or representation to maintain the qualified status of the Award. If
the Award does not retain its qualified status, the specific tax and social
security treatment will not apply and you will be required to pay your portion
of social security contributions resulting from the Award.
Moreover, if you relocate to another country, any special terms and conditions
applicable to restricted stock unit awards granted in such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
In addition, the Company reserves the right to impose other requirements on the
Award and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
The details of the Award are as follows:
1.
Vesting and Settlement



The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). Restricted stock units that have vested and are
no longer subject to forfeiture according to the Vesting Schedule are referred
to herein as “Vested Units.” Restricted stock units that have not vested and
remain subject to forfeiture under the Vesting Schedule are referred to herein
as “Unvested Units.” Except as provided in Section 3 below, the Unvested Units
will vest (and to the extent so vested cease to be Unvested Units remaining
subject to forfeiture) in accordance with the Vesting Schedule (the Unvested and
Vested Units are collectively referred to herein as the “Units”).

3

--------------------------------------------------------------------------------




Unless otherwise provided in this Agreement, as soon as practicable after the
Vesting Date, the Company will settle the Vested Units by issuing to you one
Share for each Vested Unit, subject to the provisions of Section 6 below.
2.
Change in Control Transaction



In the event of a Change in Control Transaction, any Unvested Units will
accelerate in vesting and become Vested Units immediately prior to such
transaction. This may trigger the loss of the specific French tax and social
insurance contributions regime.
3.
Termination of Employment



If your employment terminates during the Units' vesting period by reason of
death, the Units will become transferable to your heirs. The Company will issue
the Shares subject to the Units to your heirs upon their request, provided they
contact the Company with such a request within six (6) months following your
death. If your heirs do not request the issuance of the Shares within six (6)
months of your death, the Units will be forfeited to the Company.
If your employment terminates during the Units' vesting period by reason of
Disability (and such Disability meets the definition of Disability in both the
French RSU Plan and the U.S. Plan), any Unvested Units will accelerate in
vesting and become Vested Units upon such termination of employment.
If your employment terminates during the Units' vesting period for any reason
other than death or Disability, any Unvested Units will be forfeited to the
Company.
4.
No Rights as Shareholder



You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.
5.
Transferability of Units



Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
6.
Transferability of Shares



6.1Holding Period


You are required to hold the Shares issued pursuant to the vesting of the Units
for two years as measured from the Vesting Date or such other period as is
required to comply with the minimum mandatory holding period applicable to
Shares underlying French-qualified Restricted Stock Units (the “Holding Period”)
in order to benefit from the specific French tax and social insurance
contributions regime, even if you are no longer an employee or corporate
officer, as applicable, of a French Entity or otherwise employed by the Company
or a Subsidiary, if applicable. As from the




--------------------------------------------------------------------------------




end of the Holding Period, the corresponding Shares shall be freely
transferable, subject to applicable legal and regulatory provisions in force and
in particular to the provisions of Section 6.2 below.
This Holding Period requirement shall not apply to your heirs should they
acquire Shares under the Plan pursuant to Section 3 above nor shall it apply if
you terminate employment due to Disability (as defined in the French RSU Plan).
6.2Closed Period


As long as the Award and the Shares issued upon vesting of the Units maintain
their qualified status and to the extent such restriction is applicable under
French law, the Shares may not be sold during a Closed Period which currently
includes:
Ten quotation days preceding and three quotation days following the disclosure
to the public of the consolidated financial statements or the annual statements
of the Company; and
Any period during which the corporate management of the Company possesses
material information which could, if disclosed to the public, significantly
impact the quotation of the Shares, until ten quotation days after the day such
information is disclosed to the public.
This Closed Period restriction shall not apply to your heirs should they acquire
Shares under the Plan pursuant to Section 3 above nor shall it apply if you
terminate employment due to Disability (as defined in the French RSU Plan).
6.3Shareholding Restrictions


If you qualify as a managing corporate officer (i.e., “mandataires sociaux,”
Président du Conseil d'Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, Gérant de Sociétés par actions) or have a
comparable position in any other company within the Company group, and if the
Award is granted to you in such capacity, you are subject to shareholding
restrictions and you must hold 20% of the Shares issued upon vesting of the
Units and not sell such Shares until you cease to serve as a managing corporate
officer (or cease to have a comparable position as described herein), if
required under French law.
6.4Compliance with Transfer Restrictions


To ensure compliance with the restrictions on the transfer of Shares described
in Sections 6.1, 6.2 and 6.3. above, the Company may require that the Shares be
held with Fidelity or any brokerage firm designated by the Company (or according
to any procedure implemented by the Company) until such Shares are sold.
7.
Securities Law Compliance



7.1You represent and warrant that you (a) have been furnished with a copy of the
prospectus for the Plan and all information which you deem necessary to evaluate
the merits and risks of receipt of the Award, (b) have had the opportunity to
ask questions and receive answers concerning




--------------------------------------------------------------------------------




the information received about the Award and the Company, and (c) have been
given the opportunity to obtain any additional information you deem necessary to
verify the accuracy of any information obtained concerning the Award and the
Company.


7.2You hereby agree that you will in no event sell or distribute all or any part
of the Shares unless (a) there is an effective registration statement under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) and any
applicable state and foreign securities laws covering any such transaction
involving the Shares or (b) the Company receives an opinion of your legal
counsel (concurred with by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.


7.3You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.


7.4You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.


8.
Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and the applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system.
9.
Responsibility for Taxes



9.1Regardless of any action the Company or your employer (the “Employer”) take
with respect to any and all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items is and
remains your responsibility and may exceed the amount actually withheld by the
Company and/or the Employer. You further acknowledge that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the granting or vesting of the Award, the settlement of Vested
Units, the issuance of Shares upon settlement of the Vested Units, the
subsequent sale of Shares acquired upon settlement of the Vested Units and the
receipt of any dividends; and (b) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
and/or social insurance contribution result. Further, if you have become subject
to tax and/or social insurance contributions in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax




--------------------------------------------------------------------------------




withholding event, as applicable, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


9.2Prior to any relevant taxable or tax and/or social insurance contribution
withholding event, as applicable, you will pay or make adequate arrangements
satisfactory to the Company and or the Employer to satisfy all Tax-Related
Items.


(a)In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the "Agent") as your Agent, and authorize the Agent, to:


(i)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;



(ii)
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;



(iii)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and



(iv)
Remit any remaining funds to you.



(b)Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 9.2(a), you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:


(i)
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or



(ii)
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer, within legal
limits; and/or



(iii)
withholding in Shares to be issued upon settlement of the Vested Units,
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3
of the Exchange Act) shall establish the method of withholding from the
alternatives (i) - (iii) herein and, if the Plan Administrator does not exercise
its discretion prior to the Tax-Related Items withholding event, then you shall





--------------------------------------------------------------------------------




be entitled to elect the method of withholding from the alternatives (i) - (iii)
herein.


(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
and/or social insurance contribution purposes, you will be deemed to have been
issued the full number of Shares subject to the Vested Units notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of your participation in the
Plan. The Company may refuse to issue or deliver Shares to you if you fail to
comply with your obligations in connection with the Tax-Related Items.


9.3You acknowledge that the authorization and instruction to the Agent set forth
in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items is
intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company's securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested Units sufficient to pay the Tax-Related Items.


You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent's
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. In the event
of the Agent's inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.
10.
Nature of Grant

In accepting the grant, you acknowledge, understand and agree that:




--------------------------------------------------------------------------------




(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;


(c)all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;


(d)the grant of the Award and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Employer, the Company or any Related Corporation and shall not
interfere with the ability of the Employer, the Company or any Related
Corporation to terminate your employment or service relationship (if any);


(e)you are voluntarily participating in the Plan;


(f)the Award and the Shares subject to the Award are not intended to replace any
pension rights or compensation;


(g)the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation for any purpose, including
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;


(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any) and, in consideration of the grant of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, any Related Corporation or the Employer, waive the ability,
if any, to bring any such claim and release the Company, any Related Corporation
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you will be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;


(j)for purposes of the Award, your employment will be considered terminated as
of the date you cease to actively provide services to the Company or a Related
Corporation; further, in the event of termination of your employment or other
services (for any reason whatsoever, and whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are




--------------------------------------------------------------------------------




employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, your right to vest in
the Award, if any, will terminate effective as of the date that you are no
longer actively providing services and will not be extended by any notice period
(e.g., active service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Company's Chief Executive Officer shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of the Award (including whether or not you may still be considered to
be providing services while on an approved leave of absence);


(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
(l)    neither the Company, the Employer nor any Related Corporation shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States dollar that may affect the value of the Award or of any
amounts due to you pursuant to the settlement of the Award or the subsequent
sale of any Shares acquired upon settlement.
11.
No Advice Regarding Grant



The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
12.
Data Privacy

 
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement




--------------------------------------------------------------------------------




to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients' country (e.g., the United
States) may have different data privacy laws and protections than France. You
understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, your employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you the Award or
other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
13.
Electronic Delivery and Participation



The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
14.
Language



If you have received this Agreement (or any portion thereof) or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.




--------------------------------------------------------------------------------




15.
General Provisions



15.1Successors and Assigns. The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.


15.2Section 409A. For purposes of U.S. taxpayers, the settlement of the Units is
intended to either be exempt from Section 409A of the Code under the “short-term
deferral” exception, and in any event in compliance with Section 409A of the
Code, and this Agreement will be interpreted, operated and administered in a
manner that is consistent with this intent. In furtherance of this intent, the
Plan Administrator may, at any time and without your consent, modify the terms
of the Award as it determines appropriate to comply with the requirements of
Section 409A of the Code and the related U.S. Department of Treasury guidance.
The Company makes no representation or covenant to ensure that the Units,
settlement of the Units or other payment hereunder are exempt from or compliant
with Section 409A of the Code and will have no liability to you or any other
party if the settlement of the Units or other payment hereunder that is intended
to be exempt from, or compliant with, Section 409A of the Code, is not so exempt
or compliant or for any action taken by the Plan Administrator with respect
thereto.


15.3Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state's
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.


15.4Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


15.5Notice.     Any notice required or permitted hereunder shall be made in
writing and sent to the following address:
Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA 99019
USA


16.
Waiver

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.




